Citation Nr: 0120203	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-13 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure in 
Vietnam.  

2.  Entitlement to a compensable rating for retrocalcaneal 
bursitis/synovitis of the ankles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for approximately 25 years, 
retiring in January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The issue of entitlement to a compensable rating for 
retrocalcaneal bursitis/synovitis of the ankles will be 
addressed at the end of this decision under the heading, 
"Remand."


FINDING OF FACT

Peripheral neuropathy has not been shown to be causally 
related to service, to include as a result of herbicide 
exposure in Vietnam, and there is no evidence of peripheral 
neuropathy within one year following service.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated as a 
result of any incident of service, including alleged exposure 
to Agent Orange in Vietnam, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475. 114 Stat. 2086 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475; 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(which had held that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099.  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been substantially fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  A review of the rating action 
and statement of the case (SOC) in the appellant's appeal 
reflects that summaries of the most significant laws and 
regulations, and the bases for the RO's determination, were 
provided during the appeal process.  The Board concludes that 
the discussions in the rating decision and the SOC informed 
the veteran of the information and evidence needed to 
substantiate the claim, and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§ 5103A).  Neither the veteran nor his representative has 
made reference to any unobtained evidence that might aid this 
claim or that might be pertinent to the bases for the denial.  
The RO requested all relevant treatment records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and was asked to 
assist in obtaining the evidence.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising his as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Factual Background

The veteran's tour of duty included service in the Republic 
of Vietnam during the Vietnam era.  Service connection has 
been established for numerous disorders.  A 50 percent 
combined rating is in effect.

The service-connected disabilities include postoperative 
cervical arthrosis of C4-5, rated as 20 percent disabling; 
pes cavus, rated as 10 percent disabling; chronic bursitis of 
the minor left shoulder, rated as 10 percent disabling; mild 
lumbosacral disc space degeneration with chronic lumbosacral 
strain, rated as 10 percent disabling; sliding type hiatal 
hernia with reflux and post-bulbar duodenum deformity, 
compatible with healed duodenal ulcer, rated as 10 percent 
disabling; bursitis of the right major shoulder, rated as 10 
percent disabling, retrocalcaneal bursitis/synovitis, ankles, 
rated as noncompensable; and status post fracture of the left 
wrist (minor), rated as noncompensable.  

A review of the service medical records (SMRs) is negative 
for any complaints, findings, or diagnosis of peripheral 
neuropathy.  Postservice records, private and VA, include a 
March 1981 neurological examination.  At that time, the 
veteran's complaints included pain in the back, upper chest, 
shoulder, neck and feet.  An electromyographic (EMG) study 
and nerve conduction studies were conducted.  Peripheral 
neuropathy was not found.  

Subsequently dated records reflect treatment for his various 
service-connected disabilities, and for a heart condition.  
It is noted, however, that a private physician, R.L.C., M.D., 
submitted a November 1995 statement in which he indicated 
that he had initially treated the veteran for bilateral pain 
in the lower extremities.  He indicated that the veteran's 
complaints of pain had been documented and present since his 
return from Vietnam in 1968.  After an extensive work-up, he 
opined that the veteran's underlying pathologic condition was 
a peripheral neuropathy.  It was also opined that it was 
possible that the peripheral neuropathy was due to the 
veteran's exposure to toxins during his experience in 
Vietnam.  The record includes treatment records as provided 
by Dr. R.L.C., dated in 1995, which reflect the diagnosis of 
sural neuropathy.  

At a personal hearing before the undersigned at the RO in 
April 2001, the veteran testified in support of his claim.  
The veteran stated that symptoms he attributed to peripheral 
neuropathy first started about three months after his return 
from Vietnam.  His complaints primarily were in relation to 
his feet.  He said he was not diagnosed with peripheral 
neuropathy until 1996.  He pointed out that a statement by 
the diagnosing physician was of record and it included an 
opinion that the veteran's peripheral neuropathy was 
secondary to the toxins that he was exposed to in Vietnam.  

Also of record are Department of Veterans Affairs Fact Sheets 
regarding Agent Orange.  These documents include a December 
1997 "Agent Orange Brief" which reflects that peripheral 
neuropathy is a disorder that is causally connected to 
exposure to Agent Orange exposure.  This brief also noted 
that VA has determined, based on scientific studies performed 
by the National Academy of Sciences, that chronic peripheral 
nervous system disorders, aside from acute and subacute 
peripheral neuropathy, are not among the disorders which are 
causally related to exposure to Agent Orange. 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(a), 3.304 (2000).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. . ."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, supra, at 493.  Even without the well-grounded-claim 
requirement, which, as discussed above, was repealed by the 
VCAA, a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

With respect to the veteran's claim for service connection 
for peripheral neuropathy claimed as secondary to herbicide 
exposure, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1999).

Recently, a final regulatory amendment to 38 C.F.R. § 
3.309(e) was published, adding Type 2 diabetes to the list of 
diseases for which VA allows presumptive service connection 
based upon herbicide exposure (including Agent Orange).  
66 Fed. Reg. 23,166-169 (May 8, 2001). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran claiming benefits was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  See Boyer, supra.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Analysis

The Board has reviewed the evidence of record and does not 
dispute that the veteran currently suffers from a disorder 
encompassing peripheral neuropathy.  However, this disorder 
was not shown in service or within one year thereafter.  See 
38 C.F.R. §§ 3.307, 3.309.  While the Board notes that a 
private treatment provider, Dr. R.L.C., has related this 
disorder to Agent Orange exposure, the Board also observes 
that VA has determined, based on scientific studies performed 
by the National Academy of Sciences (NAS), that chronic 
peripheral nervous system disorders, aside from acute and 
subacute peripheral neuropathy, are not among the disorders 
which are causally related to exposure to Agent Orange.  See 
64 Fed. Reg. 59,232, 59,238, supra.  As a result, the 
presumptive service connection provisions are not for 
application in this case.

Moreover, the Board finds that the conclusion of the National 
Academy of Sciences that peripheral neuropathy, aside from 
acute and subacute peripheral neuropathy, is not related to 
Agent Orange exposure, has far greater probative value that 
the bare conclusion of the veteran's treating physician.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The 
conclusion of the NAS is supported by ongoing scientific 
studies which are reviewed periodically, while the veteran's 
private physician has not referred to any scientific or 
medical studies to support the conclusion that the veteran's 
peripheral neuropathy is related to Agent Orange exposure.

Overall, as the veteran's peripheral neuropathy has not been 
determined to be causally related to exposure to Agent 
Orange, there is no evidence of record showing that 
incurrence or aggravation of this disability resulted from 
service.  In addition, with all due respect for the obvious 
sincerity of the veteran's testimony, at his April 2001 
Travel Board hearing, his scientific views lack probative 
value, as he has not been shown to possess the requisite 
medical expertise needed to offer a competent opinion 
regarding a medical diagnosis or causation.  See Espiritu, 
Routen, supra.  Therefore, the preponderance of the evidence 
is against his claim for service connection for peripheral 
neuropathy.  Again, as the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt rule under 38 
U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. 
Derwinski, supra.


ORDER

Service connection for peripheral neuropathy, to include as 
due to herbicide exposure in Vietnam, is denied.  


REMAND

As pointed out earlier, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty-to-assist 
provisions contained in the new statute.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
VAOPGCPREC 16-92, published at 57 Fed. Reg. 49,747 (1992).  
Therefore, for these reasons and other evidentiary 
development needs detailed below, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  As to the issue of entitlement to a 
compensable rating for retrocalcaneal bursitis/synovitis of 
the ankles, the Board notes that the noncompensable rating 
has been in effect since service connection was initially 
established in a 1981 rating action.  It is the veteran's 
contention, however, that this disorder has increased in 
severity.  He presented testimony to this effect at the 
recent hearing before the undersigned, in April 2001.  

A VA examination regarding this disability has not been 
conducted in recent years, and it is unclear as to whether 
the veteran's current ankle complaints are the result of his 
service-connected disorder or due to non-service-connected 
peripheral neuropathy.  

Of significance in the present matter is language in the VCAA 
which provides, in pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --
(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or 
opinion is necessary to make a decision on the 
claim. 

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)) (emphasis added).  

Accordingly, the case is REMANDED for the following 
development: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA or private, inpatient or 
outpatient, who may possess additional 
records of treatment for retrocalcaneal 
bursitis/synovitis of the ankles, which are 
not already of record.  After securing any 
necessary authorization from the veteran, the 
RO should attempt to obtain copies of these 
treatment records identified by the veteran.  

2.  The RO should arrange for an appropriate 
VA examination to determine the severity of 
the service-connected retrocalcaneal 
bursitis/synovitis of the ankles.  All 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner should provide a thorough 
description of any bilateral ankle disorder, 
including complete ranges of motion studies 
of the ankles and neurologic pathology, 
taking care to differentiate between 
symptomatology attributable to the veteran's 
service-connected disability and any other 
disability affecting the ankles.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination.  In addition, the examiner 
should identify objective clinical findings 
of pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement, and other functional limitations, 
if any, to the exclusion of any non-service-
connected disability. 

3.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all of the aforementioned 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all clinical 
findings and comments requested, appropriate 
corrective action is to be implemented.  

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to a compensable rating for retrocalcaneal 
bursitis/synovitis of the ankles.  If the determination 
remains adverse to the veteran, he and his representative 
should be provided a supplemental statement of the case which 
includes a summary of additional evidence submitted, any 
additional applicable laws and regulations, and the reasons 
for the decision.  The veteran should be afforded the 
applicable time to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



